FLORIDA SUPREME COURT

                      NOTICE OF CORRECTION
                                               DATE: January 27, 2022

CASE OF:           In Re: Amendment to Florida Rule of Appellate
                   Procedure 9.130

DOCKET NO.: SC21-129

OPINION FILED: January 13, 2022

                       ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE
ABOVE OPINION:

On page 8, seventh line from the bottom, “(A)-(F) [No Change]” was
removed and the following was inserted:

“(A) - (B)    [No Change]

(C)   determine:

      (i) - (ix)     [No Change]

    (x) that a permanent guardianship shall be established for a
dependent child pursuant to section 39.6221, Florida Statutes.;

(D) grant or deny the appointment of a receiver, or terminate or
refuse to terminate a receivership; or

(E)   grant or deny a motion to disqualify counsel.;

(F)   deny a motion that:

      (i) - (ii)     [No Change]

      (iii)   asserts entitlement to sovereign immunity.; or”

SIGNED: OPINION CLERK